Citation Nr: 1624021	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  09-37 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right ear hearing loss disability.

2. Entitlement to service connection for a left ear hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and mother


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Navy from August 1976 to August 1980.

This matter comes before the Board of Veterans' Appeals (the Board) from a February 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. The claims file was subsequently transferred to St. Petersburg, Florida.

In the February 2008 rating decision, the Agency of Original Jurisdiction (AOJ) treated the claim on appeal as a claim to reopen, which usually requires the submission of new and material evidence. Evidence submitted since the last prior denial, a June 2006 rating decision, included service personnel records not previously of record. The RO requested these records in February 2009 and they were received in March 2009. These records confirmed the Veteran's proximity to loud aircraft as part of his official service duties, information not noted on his DD-214. 38 C.F.R. § 3.156(c)(1) provides that if, after VA issues a decision on a claim, it receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim. Id. Thus, new and material evidence pursuant to 38 C.F.R. § 3.156(a) is not required for reconsideration, and the Board may adjudicate the Veterans' claim for service connection as an original claim, rather than as a reopened claim. 38 C.F.R. § 3.156(c)(1) (2015).

The Veteran had a hearing before the undersigned Veterans' Law Judge in August 2014. A transcript of that proceeding has been associated with the claims file.

In October 2014, the Board remanded the claim for additional development. The claim has since returned to the Board for further consideration. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1. The Veteran currently has a bilateral hearing loss disability. 

2. The Veteran was exposed to excessive noise during service.

3. The Veteran's hearing loss of the right ear is shown to be unrelated to his active service or any incident therein, including noise exposure.

4. Sensorineural hearing loss of the right ear was not compensably disabling within one year following separation from active duty.

5. The audiometric examination performed in February 1976 in conjunction with acceptance and enrollment for active service noted a hearing loss disability of the left ear.

6. The Veteran's hearing loss of the left ear was not aggravated by military service.


CONCLUSIONS OF LAW

1. Right ear hearing loss was not incurred in service, and sensorineural hearing loss may not be presumed to have been so incurred. 38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

2. The criteria for service connection for aggravation of pre-existing left ear hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1111, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.385, 4.85 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application. In August 2007, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain. The Veteran was also notified as to how ratings and effective dates are assigned.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations. There is no evidence that there are any outstanding relevant records that have yet to be requested, or that additional examinations are in order. VA provided the Veteran with examinations in April 2006, May 2009, and an addendum opinion in February 2015. Ultimately, an adequate medical examination was obtained as will be explained further below.

Pursuant to the Board's October 2014 remand, the Agency of Original Jurisdiction provided the Veteran with an addendum opinion which was responsive to the questions asked of the examiner, and issued a supplemental statement of the case in March 2015. Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's January 2014 remand. Stegall v. West, 11 Vet. App. 268 (1998).

Legal Principles

Generally, service connection may be granted for a disability or injury incurred in, or aggravated by, active military service. See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303. In order to establish service connection for a claimed disorder, there must be (1) a current disability; (2) an in service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999). Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in active service. See 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

For certain chronic disorders shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding that the disorder was incurred during service or within the presumptive period, subsequent manifestations of the same chronic disease at a later date, however remote, are service-connected. See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a). Sensorineural hearing loss, being an "organic disease of the nervous system," is among the chronic diseases listed under 38 C.F.R. § 3.309(a). Therefore the presumption of service connection for chronic diseases under 38 C.F.R. § 3.303(b) may apply to a hearing loss claim. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

When the fact of chronicity in service is not adequately supported, a showing of continuity of symptomatology after discharge is an alternative means of establishing service connection with respect to the listed chronic diseases. See 38 C.F.R. § 3.303(b).

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

Cases in which the condition is noted on entrance are governed by 38 U.S.C.A. § 1153 (as opposed to that applicable under 38 U.S.C.A § 1111 where the complained of condition was not noted on entrance into service). This statute provides that a pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability. See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a). 

Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease. Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens. See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The degree of aggravation of a pre-existing disorder is to be evaluated by reference to the Schedule for Rating Disabilities, and the rating schedule may be taken into consideration in deciding whether a measured worsening of a preexisting condition constitutes an increase in disability. Hensley v. Brown, 5 Vet. App. 155, 163 (1993). However, if a ratable in-service increase is not found, this does not mandate a finding that an increase in disability has not occurred, but is only a consideration in determining the issue of aggravation.

For the purpose of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores utilizing the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The determination of whether the requirements of service connection have been met is based on an analysis of the credibility and probative value of all the evidence of record. See Baldwin v. West, 13 Vet. App. 1, 8 (1999). Due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the claimant served, the claimant's military records, and all pertinent medical and lay evidence. See 38 U.S.C.A § 1154 (West 2014).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant. See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2015). A claim will be granted upon an approximate balance of positive and negative evidence. See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). For a claim to be denied on the merits, a preponderance of the evidence must be against the claim. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Factual Background 

The Veteran's February 1976 enlistment audiological examination revealed the following results:


Frequency
500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
6000 Hz
Left
25
25
5
- 
55
-
Right
15
5
0 
0 
10
-

A December 1976 audiogram revealed the following:

Frequency
500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
6000 Hz
Left
15
5
0
0
0
5
Right
30
15
5
5
25
25

A March 1977 audiogram revealed the following:

Frequency
500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
6000 Hz
Left
15
15
0
0
5
0
Right
30
20
5
15
65
45

The Board acknowledges that the entries in the above table appear to be reversed and the Veteran's right and left thresholds were likely transposed. Nevertheless, they have been presented in the manner that the record indicates.

An April 1980 audiogram revealed the following:

Frequency
500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
6000 Hz
Left
30
20
0
15
50
5
Right
5
5
0
5
10
10

The Veteran's June 1980 discharge audiological examination revealed the following results:

Frequency
500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
6000 Hz
Left
35
25
30
35
35
50
Right
10
5
0
0
15
5

Additionally, the Veteran's service treatment records indicate that he was treated for a cyst behind his left ear in April 1979, and a left ear ache in December 1979. 

After the Veteran was discharged from service, he attended college and later worked in construction as a project manager and administrator. The Veteran claims that he did not have hearing problems prior to service and was not exposed to excessive noise during his post-service career. The Veteran has received treatment for his hearing loss at both VA and private facilities and uses hearing aids.

The Veteran was afforded a VA audiological examination in April 2006. Puretone threshold testing revealed the following:

Frequency
500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
6000 Hz
Left
40
35
60
65
70
-
Right
25
10
50
30
45
-

Maryland CNC Speech Discrimination yielded scores of 92 percent for his right ear and 88 percent for his left ear.

The examiner found that the Veteran suffered from mild to moderate sensorineural hearing loss in both ears. However, the examiner determined that the Veteran's hearing loss was not caused by or a result of his military duties, reasoning that his enlistment and discharge reports showed comparable results, especially at 4000 Hz where any noise changes would have been most apparent. The examiner stated that the Veteran's pre-existing left ear hearing loss was not significantly affected by any of his military duties and the Veteran's hearing loss was likely the result of post-service noise exposure. The examiner also noted that the Veteran's audiograms conducted while in service were inconsistent and suggested non-organic hearing loss.

The Veteran was afforded a second VA audiological examination in May 2009. Puretone threshold testing revealed the following:


Frequency
500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
6000 Hz
Left
40
35
55
70
75
-
Right
30
15
45
45
50
-

Maryland CNC Speech Discrimination yielded scores of 96 percent for his right ear and 76 percent for his left ear.

The Veteran was again diagnosed with mild to moderate sensorineural hearing loss, but the examiner determined that his hearing loss was not aggravated by service. The examiner noted the Veteran's moderate hearing loss at 4000 Hz at his February 1976 entrance examination and disregarded the Veteran's December 1976 results because they had dramatically improved. As the Board notes above, the examiner indicated that the Veteran's March 1977 results were likely reversed and determined that the Veteran had mild to moderate hearing loss at 4000 to 6000 Hz in his left ear. The examiner also reported that the Veteran's April 1980 results yielded normal hearing in his right ear and moderate hearing loss at 4000 Hz in his left ear. The examiner stated that the Veteran's June 1980 discharge examination revealed normal hearing in his right ear and mild to moderate hearing loss at 500 to 6000 Hz in his left ear. However, the examiner determined this test was unreliable and invalid because the documented hearing loss at 4000 Hz in April 1980 had improved by 15 dB by the time of his June 1980 discharge, which was not possible "since test/retest is only +/- 5dB." 

During the Veteran's August 2014 hearing, he stated that he had some trouble hearing commands while performing his duties on the flight line and hearing protection was minimal. He also stated that around the time of his discharge, a doctor noted that the Veteran was suffering from substantial hearing loss and proposed to hold him for an additional six months prior to discharge. The Veteran was concerned at the time because he planned to attend college soon after his scheduled discharge. The Veteran's mother also stated that she was unaware of any hearing loss that he may have had prior to entering service and that his hearing loss was very noticeable upon his discharge.

An August 2014 private medical opinion from the Veteran's treating physician noted that the Veteran has had hearing problems for many years. In support, the doctor referred to an accompanying audiogram which revealed bilateral hearing loss, with the loss being somewhat more severe in his left ear. The doctor stated these results "undoubtedly" accounted for noise induced sensorineural hearing loss secondary to the Veteran's in service exposure to jet engines.

Pursuant to the Board's October 2014 remand, an addendum opinion was requested. The February 2015 addendum opinion discussed the varying results of the Veteran's audiograms conducted while in service. The examiner determined that the Veteran's February 1976 enlistment audiogram revealed pre-existing left ear hearing loss and the April 1980 audiogram revealed comparable results. The examiner noted that when comparing the enlistment results with the Veteran's June 1980 discharge results, the only significant change in his left ear is an improvement of 20 dB at 4000 Hz. Ultimately, the examiner agreed with the May 2009 opinion stating that the Veteran's pre-existing left ear hearing loss was not aggravated by military service and that the Veteran's right ear hearing loss was less likely as not related to military noise exposure as his hearing in the right ear was normal at discharge and no standard threshold shifts were evident.

Additionally, private treatment records from the Port Huron Ear, Nose, Throat and Facial Plastic Surgery Center were received. These records indicate that in April 1995, the Veteran was referred for hearing aids and audiological testing was performed.

Analysis

The Veteran contends that service connection is warranted for bilateral hearing loss as it was incurred due to noise exposure during active duty service. In statements dated throughout the claims period, the Veteran reports that he performed aircraft maintenance and was exposed to high levels of acoustic trauma due to his active service duties. He contends that this noise exposure is the cause of his current hearing loss. 

The Board finds that the record establishes a current bilateral hearing loss disability for VA purposes in accordance with 38 C.F.R. § 3.385. Bilateral sensorineural hearing loss was demonstrated at audiograms performed during VA audiological examinations in April 2006 and May 2009. In addition, the Veteran's private treatment records dating from at least 1995 indicate a hearing loss disability. Additionally, the Board concedes that the Veteran was exposed to excessive noise while in service, as he is service-connected for tinnitus based on hazardous noise exposure incurred during service.



Hearing Loss of the Right Ear

The dispositive issue with regard to this claim is whether there is a relationship between the Veteran's current hearing loss of the right ear and the in-service noise exposure.

When confronted with conflicting medical opinions, the Board must weigh each and favor one competent medical expert over another if its statement of reasons and bases is adequate to support that decision. See Owens v. Brown, 7 Vet. App. 429, 433 (1995). The Board must also determine which of the competing medical opinions is more probative of the medical question at issue. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008). 

The Board finds that the April 2006 and February 2015 VA opinions are probative as each indicated a review of the history and provided a rationale which was consistent with the evidence and considered the Veteran's reports of in-service noise exposure.  The VA examiners considered the Veteran's service treatment records, including the Veteran's prior audiograms, and provided adequate reasons and bases for concluding that the Veteran's hearing loss of the right ear was not service-connected. The August 2014 opinion from the Veteran's treating physician does not address the test results in service and accordingly is entitled to only minimal probative weight.  As such, the Board finds the VA opinions more probative than the August 2014 statement from the Veteran's physician.  The 2006 opinion explained that the enlistment and discharge reports showed comparable results, especially at 4000 Hz where any noise changes would have been most apparent.  The 2015 opinion also explained that right ear hearing was normal at discharge and no standard threshold shifts were evident thus rendering it less likely as not that current hearing loss is related to noise exposure during service.

Although the Veteran asserts that his hearing loss was caused by service, diagnosing the etiology of a complex disorder such as sensorineural hearing loss is outside the scope of a lay person's competence. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). While the Veteran is competent to report symptoms such as difficulty hearing, lay assertions are not competent to provide a nexus between current sensorineural hearing loss and military service many years earlier.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). Notably, at the Board hearing, the Veteran explained that he grew accustomed to the sounds he encountered while on duty and did not complain of any hearing problems or seek treatment until at least 1989. 

The Veteran was discharged from the Navy in August 1980 and there is no evidence indicating that the Veteran had hearing loss to a degree of 10 percent within one year of discharge from service.  Moreover, continuity of symptomatology is not shown, as hearing loss of the right ear was not noted during service or during the presumptive period.  While the Veteran reported hearing loss in April 1980, the resulting examination noted that the audiogram showed hearing loss in the left ear.    

Based on the foregoing, the Board concludes that application of the benefit of the doubt in the Veteran's favor does not apply in this case. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b). Accordingly, entitlement to service connection for a hearing loss disability of the right ear is denied.

Hearing Loss of the Left Ear

Based on the Veteran's February 1976 entrance examination, the Board finds the Veteran showed hearing loss of the left ear upon service entrance. See 38 C.F.R. § 3.385; see also Hensley  v. Brown, 5 Vet. App. 155, 157 (1993) (the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss). This pre-existing hearing loss was clearly noted as the Veteran's puretone threshold testing revealed 55 decibels at the 4000 Hz level on the Veteran's entrance audiogram.

The Board must next determine whether the Veteran's pre-existing hearing loss of the left ear was aggravated by his military service. 

Evaluations of defective hearing range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled speech discrimination test together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hz. To evaluate the degree of disability from service-connected defective hearing, the rating schedule establishes 11 auditory hearing acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI, for profound deafness. 38 C.F.R. §§ 4.85, Tables VI and VIA (2015). Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing. See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Veteran's February 1976 enlistment audiological examination puretone thresholds of the left ear average 21 decibels over the 1000, 2000, 3000, and 4000 Hz levels, which meets the criteria for Level I hearing. Additional left ear audiograms in March 1977 (assuming that the results for the left and right ears were transposed) and April 1980 meet the criteria for Level I hearing, with averages of 26 and 21 decibels, respectively. Finally, the Veteran's June 1980 discharge audiological examination puretone threshold average was 31 decibels, which also meets the criteria for Level I hearing. See 38 C.F.R. § 4.85, Table VIA. These hearing levels result in a non-compensable rating under Table VII. Thus, the Board determines that there was not a measured worsening or aggravation of the Veteran's pre-existing left ear hearing loss during service pursuant to VA rating criteria.

Moreover, the competent and credible VA opinions discussed above are entitled to probative weight. The examiners accepted the corroborated reports of noise exposure in service, and noted the lay reports of hearing loss. Specifically, the April 2006 examiner reasoned that the Veteran's hearing loss was not aggravated as a result of service because his enlistment and discharge reports showed comparable results, especially at the 4000 Hz level where noise changes would have been most apparent. The 2009 examiner noted that left ear hearing loss was moderate upon entrance examination and mild to moderate at 4000 to 60000 Hz in March 1977.  The April 1980 results showed moderate hearing loss.  The examiner found that the June 1980 testing was unreliable because the documented hearing loss at 4000 Hz had improved by 15 dB which was not possible as "test/retest is only +/- 5dB."  The February 2015 opinion noted that the February 1976 and April 1980 audiograms revealed comparable results.  Moreover, when comparing the enlistment results with the June 1980 results, the only significant change in the left ear was improvement at 4000 Hz.  Accordingly, the examiner concluded that the pre-existing left ear hearing loss was not aggravated by military service.  The private medical opinion of August 2014 did not address whether left ear hearing loss was aggravated during service and is therefore not entitled to probative weight.

In sum, hearing loss of the left ear was noted by a February 1976 audiogram at the time of his acceptance for entry to active service. Further, the evidence shows that there was no permanent increase in severity of the Veteran's pre-existing hearing loss of the left ear during service. As such, the Veteran's claim of service connection for hearing loss of the left ear must be denied. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

For the above reasons, the claim is denied. In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. 38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for a right ear hearing disability is denied.

Entitlement to service connection for a left ear hearing disability is denied.



____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


